Citation Nr: 0116525	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  93-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to June 
1945.  He died in January 1992, and the appellant is his 
widow.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 1992 RO decision which denied service 
connection for the cause of the veteran's death (which is a 
basis for VA dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310).  

In April 1995, the Board remanded the case to the RO for 
additional development.  In October 1997, the Board entered a 
decision denying service connection for the cause of the 
veteran's death.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2000, the Court issued an order which vacated 
the October 1997 Board decision and remanded the case for 
additional action.  The case was subsequently returned to the 
Board, and in March 2001 the appellant's representative 
submitted additional written argument.


REMAND

The October 1997 Board decision denied the claim, for service 
connection for the cause of the veteran's death, on the basis 
that the claim was not well grounded.  In its September 2000 
order vacating the Board decision, the Court noted that the 
Board's not well grounded approach was improper, in light of 
subsequent case law and the fact that the Board's April 1995 
remand stated that the claim was well grounded.  In any 
event, a new law in November 2000 has eliminated the concept 
of a well grounded claim and requires that claims be 
adjudicated on the merits, after compliance with notice and 
duty to assist requirements.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In its September 2000 order, the Court remanded this case to 
the Board for readjudication of the appellant's claim for DIC 
under 38 U.S.C.A. § 1310 (service connecton for the cause of 
the veteran's death) and for initial development and 
adjudication of her DIC claim under 38 U.S.C.A. § 1318(b).  

In regard to the claim for DIC under 38 U.S.C.A. § 1310 
(service connection for the cause of the veteran's death), 
the Court found that the appellant was entitled to have her 
claim adjudicated on the merits after the VA discharged its 
duty to assist.  In particular, the Court found that the 
Board's 1995 remand instructions were inadequate, stating 
that the remand failed to direct that evidence as to nexus 
(i.e., an etiological relationship between the service-
connected condition and the conditions causing death) be 
sought.  It is noted that after the now-vacated 1997 Board 
decision was entered, the appellant submitted to the Board 
(in support of a motion for reconsideration of its decision, 
which was subsequently denied) a medical statement dated in 
January 1998 from Seborn Woods, M.D.  In the statement, the 
doctor indicated that he had treated the veteran from 1966 
until his death in January 1992, and opined that the 
veteran's heart valves were weakened from his service-
connected rheumatic fever which, in turn, most likely led to 
his cardiac arrest on the day he died.  The veteran's death 
certificate indicates the immediate cause of death was 
probable cardiac arrhythmia (of seconds duration), due to or 
as a consequence of hypotension and syncope (of seconds to 
minutes duration), due to or as a consequence of dehydration 
(of days duration), due to or as a consequence of recent 
gastroenteritis (of days duration); another significant 
condition listed as contributing to death but not resulting 
in the underlying cause was hypertension.  

It does not appear from the record that Dr. Woods is a 
specialist in matters pertaining to the heart or that he had 
reviewed the veteran's medical record in its entirety prior 
to rendering his opinion.  Therefore, it is the judgment of 
the Board that the RO should seek an additional opinion from 
a VA doctor on the issue of whether there was a causal 
relationship between the veteran's service-connected 
rheumatic fever and his cause of death.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The September 2000 Court also found that the appellant had 
pending a claim for DIC under 38 U.S.C.A. § 1318(b).  The 
Court noted that her original claim was filed for "DIC 
only" and that she had subsequently filed a statement that 
could reasonably be construed as a notice of disagreement 
addressed to the RO's failure to adjudicate a 38 U.S.C.A. 
§ 1318(b) claim.  The Court called for initial development 
and adjudication of this claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should refer the claims folder 
to a VA cardiologist who should review all 
records and offer a medical opinion 
relative to the claim for service 
connection for the cause of the veteran's 
death.  The VA doctor should take 
particular note of the medical opinion 
furnished by Dr. Woods in January 1998.  
The VA doctor should render an opinion as 
to whether the veteran's service-connected 
rheumatic fever was etiologically related 
to the cause of his death, and whether the 
service-connected rheumatic fever 
substantially or materially contributed to 
death.  See 38 C.F.R. § 3.312.  The 
rationale for the opinion must be 
explained fully in the report.  

2.  Thereafter, the RO should 
readjudicate, on the merits, the claim for 
service connection for the cause of the 
veteran's death (entitlement to DIC 
benefits under 38 U.S.C.A. § 1310).  If 
the decision remains adverse to the 
appellant, the RO should provide her and 
her representative with a supplemental 
statement of the case and the opportunity 
to respond, before the case is returned to 
the Board.  

3.  The RO should also undertake 
development of the appellant's claim for 
DIC benefits under 38 U.S.C.A. § 1318(b), 
and thereafter adjudicate such claim.  If 
the claim is denied, the appellant should 
be notified of the decision and of her 
appellate rights.  If, and only if, the 
appellant appeals this issue (i.e., 
submitting a timely notice of 
disagreement and, after a statement of 
the case is provided, submitting a timely 
substantive appeal), should this issue be 
certified to the Board for appellate 
review.

On remand, the appellant may submit any other evidence and 
argument in support of the matters which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


